Citation Nr: 0719965	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-30 945	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for ischemic heart 
disease, status post coronary artery bypass surgery, to 
include secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from September 2004 and April 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1965 to October 1967.

2.	On June 11, 2007, the Board was notified by the RO that 
the veteran died in April 2007.  


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.




		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


